DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/839,261 filed on 4/3/2020 is presented for examination by the Examiner. Claims 1-20 are currently pending in the present application.
Drawings
The Applicant's drawings filed on 4/3/2020 are acceptable for examination purpose.

Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 4/3/2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 1 which is method claim, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of paragraph [0028], and Figure 1 in the Applicant’s instant disclosure. Therefore, the method of claims 1-11 is statutory under 35 U.S.C. § 101.

With respect to claim 17 which is a computer program product claim comprising a computer readable storage medium having program instructions. The Examiner notes that the computer readable storage medium is interpreted as a hardware physical storage device as taken in view of paragraph [0080] in the Applicant’s instant specification. Therefore, the computer program product of claims 17-20 is statutory under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	As per claims 1, 12 and 17; the claims recite “obtaining test case logs for a test case”, which renders the claims indefinite. The claims provide no guidance as what is/are included in the test case logs? In addition, how/where is the “test case logs” obtained? Furthermore, what is the “test case” identified/recognized as such? There appear to be missing essential elements. Clarification is respectfully required.

claims 1, 12 and 17; the claims recite “identify a marker in the test case logs”, which renders the claims indefinite. The claims provide no guidance as what/how is the “marker” defined/recognized? And how is the step “identify” accomplished? There appear to be missing essential elements. Clarification is respectfully required.
	
	As per claims 1, 12 and 17; the claims recite “perform a log trimming operation on the test case logs based on the identified marker”, which renders the claims indefinite. The claims provide no guidance as how is the “log trimming operation” performed and what is a result expected/returned from the performance of the log trimming operation? There appear to be missing essential elements. Clarification is respectfully required.
	
	As per claims 1, 12 and 17; the claims recite “create a log chain, wherein the log chain comprises contents of a subset of the plurality of the test case logs in chronological order”, which renders the claims indefinite. The claims provide no guidance as what/how is the “contents” is identified/recognized? In addition, it is unclear as which of the “contents” and “the test case logs” are in chronological order? There appear to be missing essential elements. Clarification is respectfully required.

	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
“obtaining test case logs for a test case;
identifying a marker in the test case logs;
performing a log trimming operation on the test case logs based on the identified marker; and
creating a log chain, wherein the log chain comprises contents of a subset of the plurality of the test case logs in chronological order”, as recited in the independent claims 1, 12 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        12/18/2021